Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 06/07/22 regarding application 16/919,572, in which claims 1, 2, 4, 9, 10, and 12 were amended, claims 8 and 14-20 were cancelled, and new claims 21-28 were added. Claims 1-7, 9-13, and 21-28 are pending in the application and have been considered.

Response to Arguments
Applicant has amended independent claim 1 to recite “… sending, by the computing device, a request to a remote server for an indication of a target language for the communication, the request including information regarding the communication” and “… receiving, by the computing device, from the remote server an indication of the target language for the communication”, limitations previously found in rejected dependent claim 8, and argues that claim 1 and similar amended independent claim 9 are patentable over the prior art, allegedly because Khoe describes “an electronic device determining a language based on a location of an email server” and “generic statements, without any details that distributed system configurations are possible and that various subsystems may be remotely located” but does not disclose the electronic device sending a request to a server for an indication of a candidate language, and receives from the server an indication of the candidate language in response to the sent request (Remarks 06/07/22, pages 8-9). Applicant then asserts that Khoe does not teach “… sending, by the computing device, a request to a remote server for an indication of a target language for the communication, the request including information regarding the communication” and “… receiving, by the computing device, from the remote server an indication of the target language for the communication” (Remarks 06/07/22, page 9).
In response, it is noted that the client/server configurations disclosed by Khoe are more than generic statements without any details that distributed system configurations are possible. For example, Figure 13, which is described at [0115-0118], clearly shows client 1315 communicating a request to determine a language to switch to with server 1300. 

“In the embodiment illustrated in FIG. 13, keyboard language switch subsystem 105, functionality enabling subsystem 110, and dictation subsystem 115 are provided on a server 1005 that is communicatively coupled with a remote client device 1315 via network 1310.” (Khoe, [0115]).

“Various communication protocols may be used to facilitate communication of information via network 1310, including, but not limited to, TCP/IP, HTTP protocols” (Khoe, [0116]).

“In the configuration illustrated in FIG. 13, a user of client device 1315 may perform a user input, either via touching a touchscreen displaying a keyboard layout or via voice. Upon receiving the user input, device 1315 may communicate with server 1305 via network 1010 for processing. Keyboard language switch subsystem 105… located on server 1305 then may cause a keyboard layout to be provided on device 1315, cause functionalities associated with various languages to be enabled, ....” Khoe, [0117]).

The operation of keyboard language switch subsystem 105, which is located on the server 1305, is further described at paragraph [0031] of Khoe: “…keyboard language switch subsystem 105 in system 100 is configured to switch the keyboard layout or load another keyboard layout in response to the language determination. Upon determining a language and loading the keyboard layout corresponding to the language, the electronic device allows the user to compose a message in the determined language without requiring the user to manually switch the keyboard layout. For instance, the user may want to text a spouse in Dutch as they typically communicate using Dutch. Keyboard language switch subsystem 105 may determine from the context (specifically in this case, via prior usage) that the couple typically communicate using Dutch and thereby identify Dutch as the desired language for communication. In response to identifying that Dutch is the desired language, keyboard language switch subsystem 105 can determine whether the currently loaded keyboard language is Dutch and switch the keyboard layout to one corresponding to Dutch if the currently loaded keyboard language is not Dutch, such as that shown in this example. As shown, keyboard layout 130 corresponding to English is switched to one 135 corresponding to Dutch in response to identifying that Dutch is the language in which the user desires to type. As such, the user may then compose the text message using the Dutch keyboard without having to manually modify the keyboard layout.”

Further, Khoe teaches “…[0037] In some embodiments, trigger determiner 210 can cause context determiner 215 to perform the determination when the user indicates to initiate a message composition. For instance, when the user selects a text box that is available for text entry (thereby causing a flashing cursor to be displayed in the text box), trigger determiner 210 can cause context determiner 215 to determine a set of contextual attributes. In another instance, trigger determiner 210 can cause context determiner 215 to perform the determination after the user has performed a textual input (e.g., typed one or more characters), such as after the user has input an e-mail address of a recipient.”

Contextual attributes may be, for example, that the recipient is Japanese or the receiving server is located in Japan (Khoe, [0058]).

The above evidence shows that in Khoe, when the user indicates to initiate a message composition, trigger determiner can cause context determiner to determine a set of contextual attributes that determine a language for the keyboard to be switched to for the composition. This is fairly considered “… sending, by the computing device, a request to a remote server for an indication of a target language for the communication, the request including information regarding the communication” since trigger determiner is part of functionality enabling subsystem 605 (see Fig 6), which as shown in Fig 13, is located on a remote server from the client the user is typing on. The client and remote server communicate via various communication protocols used to facilitate communication of information via network 1310, including TCP/IP, HTTP protocols, and is therefore fairly considered to be a “request”. Even if one were not to consider the user selecting a text box to begin text entry a “request”, those skilled in the art would have immediately recognized that sending information to a server to determine a language to use over TCP/IP is, at the very least, a “request” due to the particulars of the communication protocol. The request is considered to “include information regarding the communication”, namely, that the user has began communicating by selecting a text box for message composition. The client receiving the language that language switch subsystem decides to switch the keyboard to from Keyboard language switch subsystem 105 located on server 1305 is then fairly considered “… receiving, by the computing device, from the remote server an indication of the target language for the communication.” If there is a difference between Applicant’s remote server configuration for target language indication and that shown and described in Fig. 13 of Khoe and the accompanying description, it is not apparent from the particular language of amended independent claims 1 and 9. 

The arguments on page 9 regarding dependent claims 2-7 and 10-13 are similar to those addressed above with regard to claims 1 and 9, and are not persuasive for similar reasons. 

The arguments on pages 9-10 regarding new claims 21-28 are similar to those addressed above with regard to claims 1 and 9, and are not persuasive for similar reasons. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-13, 21, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoe et al. (2014/0035823).

Consider claim 1, Khoe discloses a method comprising: 
detecting, by a computing device, a communication to a recipient via a software application running on the computing device (e-mail application on electronic device allows user to compose an e-mail message to be sent to one or more other users and/or devices, [0051-0052]); 
sending, by the computing device, a request to a remote server for an indication of a target language for the communication, the request including information regarding the communication (location of the server being in Japan, [0057], the “request” being inherent in server communications, and keyboard language switch subsystem and functionality enabling subsystem may all be located remotely from each other on servers remote from client device, Fig. 13, [0118], user indicating to initiate a message triggers trigger determiner on remote server, [0037], Fig. 6);
 receiving, by the computing device, from the remote server an indication of the target language for the communication (identifying Japanese as a candidate language, [0057], remote server, Fig. 13);
configuring, by the computing device, a language mode of an input method editor to the indicated target language (the keyboard is switched from English to Japanese, [0058-0059], Figs 4C and 4D). 


Consider claim 9, Khoe discloses computing device (electronic device 400, [0054]) comprising: 
a memory (memory, [0112]); and 
one or more processors in communication with the memory (processor, [0111]) and configured to, 
detect a communication to a recipient via a software application running on the computing device (e-mail application on electronic device allows user to compose an e-mail message to be sent to one or more other users and/or devices, [0051-0052]); 
send a request to a remote server for an indication of a target language for the communication, the request including information regarding the communication (location of the server being in Japan, [0057], the “request” being inherent in server communications, and keyboard language switch subsystem and functionality enabling subsystem may all be located remotely from each other on servers remote from client device, Fig. 13, [0118], user indicating to initiate a message triggers trigger determiner on remote server, [0037], Fig. 6);
 receive from the remote server an indication of the target language for the communication (identifying Japanese as a candidate language, [0057], remote server, Fig. 13);

configure a language mode of an input method editor to the indicated target language (the keyboard is switched from English to Japanese, [0058-0059], Figs 4C and 4D).

Consider claim 25, Khoe discloses a non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process comprising: 
Detecting a communication to a recipient via a software application running on the computing device (e-mail application on electronic device allows user to compose an e-mail message to be sent to one or more other users and/or devices, [0051-0052]); 
sending a request to a remote server for an indication of a target language for the communication, the request including information regarding the communication (location of the server being in Japan, [0057], the “request” being inherent in server communications, and keyboard language switch subsystem and functionality enabling subsystem may all be located remotely from each other on servers remote from client device, Fig. 13, [0118], user indicating to initiate a message triggers trigger determiner on remote server, [0037], Fig. 6);
 receiving from the remote server an indication of the target language for the communication (identifying Japanese as a candidate language, [0057], remote server, Fig. 13);
configuring a language mode of an input method editor to the indicated target language (the keyboard is switched from English to Japanese, [0058-0059], Figs 4C and 4D). 



Consider claim 2, Khoe discloses the indicated target language is determined based on account information of the recipient of the communication (the email of the intended recipient, [0057]). 

Consider claim 3, Khoe discloses the account information includes one or more of an account name, a nationality of the recipient, or a geographic location of the recipient (“tomohiro@apple.com.jp”, Fig 4C, the recipient is Japanese, the server is in Japan, [0057]). 

Consider claim 4, Khoe discloses the indicated target language is determined based on contents of a prior communication that precedes the communication (previously communicated with the recipient using a mixture of Japanese and English, [0057]). 

Consider claim 6, Khoe discloses the software application is an email application (email application, [0051]). 

Consider claim 7, Khoe discloses the software application is a messaging application (instant messaging application [0078]). 

Consider claim 10, Khoe discloses the indicated target language is determined based on account information of the recipient of the communication (the email of the intended recipient, [0057]). 

Consider claim 11, Khoe discloses the account information includes one or more of an account name, a nationality of the recipient, or a geographic region of the recipient (“tomohiro@apple.com.jp”, Fig 4C, the recipient is Japanese, the server is in Japan, [0057]). 

Consider claim 12, Khoe discloses the indicated target language is determined based on a language of a prior communication that precedes the communication (previously communicated with the recipient using a mixture of Japanese and English, [0057]). 

Consider claim 13, Khoe discloses the communication is one of a real-time communication and a store-and-forward communication (emails, [0051], or IMs, [0078]).

Consider claim 21, Khoe discloses the communication is one of a real-time communication and a store-and-forward communication (emails, [0051], or IMs, [0078]). 

Consider claim 23, Khoe discloses the software application is an email application (email application, [0051]). 

Consider claim 24, Khoe discloses the software application is a messaging application (instant messaging application [0078]).

Consider claim 26, Khoe discloses the indicated target language is determined based on account information of the recipient of the communication (the email of the intended recipient, [0057]). 

Consider claim 27, Khoe discloses the account information includes one or more of an account name, a nationality of the recipient, or a geographic region of the recipient (“tomohiro@apple.com.jp”, Fig 4C, the recipient is Japanese, the server is in Japan, [0057]). 

Consider claim 28, Khoe discloses the indicated target language is based on a language of a prior communication that precedes the communication (previously communicated with the recipient using a mixture of Japanese and English, [0057]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khoe et al. (2014/0035823) in view of Crosley (8,874,429).

Consider claim 5, Khoe does not, but Crosley discloses the software application is a conferencing application (video conferencing application, Col 3 lines 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoe by including a conferencing application in order to facilitate communication and understanding, as suggested by Crosley (Col 1-2 lines 47-3).

Consider claim 22, Khoe does not, but Crosley discloses the software application is a conferencing application (video conferencing application, Col 3 lines 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoe by including a conferencing application in order to facilitate communication and understanding, as suggested by Crosley (Col 1-2 lines 47-3).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
W. Richard Stevens. “TCP/IP Illustrated, Volume 1 The Protocols”. Addison-Wesley, Reading, Massachusetts, 1995” discloses the use of requests in TCP/IP and HTTP protocols for client-server communications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    07/25/22